Appeal by defendant from a judgment of the County Court, Westchester County, rendered April 7, 1959, convicting him of grand larceny in the first degree, and sentencing him to serve a term of three and one-half to five years, after a jury trial. Judgment reversed on the law and the facts and a new trial ordered. The evidence was insufficient to establish beyond a reasonable doubt that the value of the stolen automobile was over $500. Although evidence of the price at which the automobile had been offered for sale by a dealer was competent as some evidence of market value (People v. Irrizari, 5 N Y 2d 142, 146; People v. Daghita, 276 App. Div. 20, 23), the automobile, subsequent to its sale by the dealer, eoncededly was involved in a serious accident, and there is no evidence in the record as to the extent of the damage or of the repairs subsequently made thereto or of the reasonable cost of the painting which was necessary to restore it to its condition prior to the accident. We do not consider the testimony of the People’s expert, or the other evidence in the record relating to the condition of the automobile, as sufficient, in addition to the evidence as to the listed price, to establish *697its value beyond, a reasonable doubt. The said expert concededly did not know the condition or value of the automobile at the time of the theft. Nolan, P. J., Beldoek, Kleinfeld, Christ and Pette, JJ., concur.